 CLINCH VALLEY CLINIC HOSPITALClinchValleyClinic Hospital,A Division of BluefieldSanitarium,Inc. andLocal1199-W. VA., NationalUnion of Hospital and Nursing Home Employees,AFL-CIO,affiliatedwith Retail,Wholesale De-partment Store Union,AFL-CIO. Case 5-CA-6266September 25, 1974DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn April 10, 1974, Administrative Law Judge Jose-phine H. Klein issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.The Administrative Law Judge found, and weagree, that Bluefield Sanitarium, Inc., and the part-nership of doctors constitute a single employer andthat the remedial order issued herein against Bluefieldis binding upon the partnership. However, we do notadopt her rationale in full.The single-employer status of the partnership andcorporation are apparent from the interrelationship ofthe operations, centralized control of labor relationsin general, common control of the particular employ-ees involved herein, common management, and com-mon financial control. As they are a single employer,notice and service on one is sufficient to satisfy therequirements as to both.,Cf.Israel Taub d/b/a DoveFlocking and Screening Co.,145 NLRB 682 (1963);Esgro, Inc. and Esgro Valley Inc.,135NLRB 285(1962). Here, there is no question but that the Corpo-ration was duly and properly served with the chargeand with the complaint. Further, both the Corpora-tion and the partnership were fully aware at all timesthat, except in minor respects, the unfair labor prac-tices alleged concerned the conduct of the physicianmembers of the partnership in refusing to permit thealleged discriminatees to return to work in their of-fices, so that there can be no claim of surprise.' Thus,the complaint alleged that the corporate Respondentoperated both a hospital and a clinic for profit; thatcertain employees of the Respondent, "including a1Cf.Porter-DeWitte ConstructionCo., Inc.,134 NLRB 963,965 (1961).515number of licensed practical nurses employed at theclinic," ceased work concertedly and engaged in astrike; that those clinic employees subsequently wererefused reinstatement to their former positions; andthat such conduct constituted unfair labor practices.Prior to the hearing the partnership was served witha copy of the complaint and an order postponing thehearing. At the opening of the hearing, it was addedas a party in interest and was afforded all rights of aparty to appear, participate, and adduce evidence indefense against the charges. Cf.Consolidated EdisonCompany of New York, Inc. v. N. L. R. B.,305 U. S. 197,231-239 (1938);DarlingtonManufacturing Company,139 NLRB 241, (1962), remanded on other grounds325 F.2d 682 (C.A. 4, 1963). Under these circum-stances, the doctors who participated in the unfairlabor practices found cannot be heard to deny thatthey are in privity with the Corporation and weresufficiently apprised of the issues to be bound by ourDecision and Order in this case. See Fed. Rules ofCiv. Proc. 65(d); cf.Golden State Bottling Co., Inc. v.N. L. R. B.,414 U.S. 168 (1973). Accordingly, we see noreason why, as our dissenting colleague argues, a fur-ther hearing is warranted in order to make a determi-nation which we can now make on the record beforeus. For, to grant such a hearing would be to accordthe Respondent an opportunity to relitigate the veryissueswhich were before the Administrative LawJudge in the original hearing.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Clinch Valley Clinic Hospi-tal,a Division of Bluefield Sanitarium, Inc., Rich-lands,Virginia, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.MEMBER KENNEDY,dissenting in part:The Administrative Law Judge issued an orderbinding on the partnership of doctors, although thedoctors were not named as party Respondents andwere not afforded the opportunity to litigate theirliability.The majority has adopted her Decision. Ibelieve that the procedure followed with respect to thedoctors is a violation of elementary principles of dueprocess. Accordingly, I dissent.Respondent Corporation owns and operates a hos-pital and clinic facilities. It has a contract with a part-nership of doctors whereby the doctors receive officespace, equipment, and nursing, secretarial, and simi- 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDlar services from Respondent in return for a percent-age of the doctors' gross receipts. Personnel for thedoctors' offices are subject to the approval of the doc-tors, but the rate of pay, benefits, and working condi-tions are determined by the Respondent and not bythe doctors.In December 1972, the Union was certified as bar-gaining representative of Respondent's licensed prac-ticalnurses(LPN). When the Union and Respondentwere unable to reach agreement on a collective-bar-gaining contract, some of the LPN's struck, includingsevenwho worked in doctors' offices at the clinic. Onthe termination of the strike, the doctors refused toaccept these LPN's in their offices alleging that theyhad acted unprofessionally by striking. Respondentoffered to reinstate the seven LPN's to jobs in thehospital at the same rate of pay asserting that it waspowerless to compel the doctors to reinstate the nurs-es who had struck.The original complaint named only the hospitalcorporation as Respondent. At the outset of the hear-ing, the General Counsel moved to amend the com-plaint to name the partnership of doctors as a partyin interest. But the General Counsel specifically statedthat the doctor partnership was not being named asa party Respondent. The motion to amend was grant-ed.However, no continuance was granted to enablenotification to the doctors of their new status or toappear and defend their position?Although the doctor partnership was not named asa party Respondent, the Administrative Law Judgenevertheless proceeded to find that the doctors andthe hospital constituted a single employer, and thepartnership was bound by the order against Respon-dent Corporation. According to the AdministrativeLaw Judge:Becauseof the close relationship between thepartnership and the hospital corporation, the pre-sentOrder would be binding on the doctors evenin the remote eventuality that theywereinclinedto ignore the policy of the Federal law and at-tempt to compel non-compliance by the hospitalcorporation.The Administrative Law Judge thus in effect ren-dered a judgmentagainstthe doctor partnership al-though it had never been apprised of such possibility.Due process permits a judgment to bind only one who"has been duly cited to appear, and has been affordedan opportunity to be heard." 3 Neither of these condi-tionshas been met in this case. We are not dealinghere with a situation of derivative liability 4 but, as theDecision makes clear, with a determination of originalresponsibility against a party which has never had theopportunity to defend itself. I think this procedure isunconstitutional.Accordingly, I would remand thecase to the Administrative Law Judge with instruc-tions to notify the doctor partnership that it is a Re-spondent in this proceeding and reopen the hearing togive it an opportunity to defend itself.2The majority opinion overstates the case when it says that when, at thehearing, the partnership was added as a party ininterest, it was afforded allthe rights of a party to appear, participate, and adduce evidencein defenseof the charges. These rights were purely theoreticalbecause thepartnershipwas nevernotified ofits new statusas a party ininterestpriorto the issuanceof the Administrative Law Judge's Decision and therefore could not, and infact did not, avail itself of those rights.7Galpin v.Page,85 U.S. 350 (18 Wall.), 368-369,21 L.Ed. 959 (1874). Seealso Restatement of Judgments, § 6, 89 (1942).4 Cf.Golden State Bottling Co. v. N.L.R.B.,414 U.S. 168 (1973).DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN,Administrative Law Judge:Pursuantto a charge filed on August20, 1973,' by Local 1199-W. Va.,National Union of Hospital and NursingHomeEmployees,AFL-CIO,affiliatedwith Retail,Wholesale DepartmentStore Union, AFL-CIO (the Union), against Clinch ValleyClinic Hospital,a division of Bluefield Sanitarium,Inc., acomplaint was issued on November 6,2 alleging that Re-spondent violated Section 8(a)(1), (3), and (5) of the Act by"reinstating"seven economic strikers to positions otherthan they had before going on strike and by refusing toarbitratethe proprietyof the reassignments.Additionally,the complaint alleges that Respondent discriminatorily sus-pended one of the strikers for a week.Respondent's answerto the complaint raised the following three affirmative de-fenses:(1) the strike was"unprotected"and therefore theseven employees had no right to reinstatement to their for-mer jobs; (2) the Union,as the certified collective-bargain-ing agent,had waived the seven employees'right to rein-statementto their former jobs; and (3) Respondent'stransfer or reassignment of the seven employees was notdiscriminatory but rather required or demanded by per-sons over whom Respondent had no authority or control.Pursuant to due notice,a trial was conducted before mein Tazwell,Virginia,on December 12 and 13. Before thehearing and again at the beginning of the hearing,Respon-dent applied for the taking of the deposition of a witnessthen in Anchorage, Alaska.I reserved ruling on the applica-tion for deposition until receipt of legal memoranda afterhearing all the evidence other than the requested deposition.On January 15, 1974, after receipt of memoranda on behalfof the General Counsel and Respondent,I issued an orderdenying the application for deposition,closing the record,and setting a date for the filing of briefs. Briefs have sincebeen filed by Respondent and the General Counsel.Upon the entire record, together with careful observationof the witnesses and consideration of the briefs, I make thefollowing:Except where otherwise stated, all dates herein arein 1973.2National Labor RelationsAct, asamended(61 Stat.136, 73 Stat. 519, 29U.S.C. J 151,et seq.). CLINCHVALLEY CLINICHOSPITAL517FINDINGS OF FACT1.PRELIMINARY FINDINGSA. Respondent, a West Virginia corporation,is engagedin the business of operating for profit,a general hospital andoutpatient clinic in Richlands, Virginia. During the past 12months,a representative period,Respondent had gross rev-enues exceeding$500,000 and received materials and sup-plies valued in excessof $50,000 in interstate commercefrom points outside Virginia. Respondent is now and hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.B. The Union is now and has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.It.THEUNFAIRLABORPRACTICESA. The IssuesRespondent owns and operates three hospital and associ-ated outpatient clinics, the one here involved being locatedin Richlands, Virginia.During negotiations for collective-bargaining agreementsan economic strike was conductedby theservice and main-tenance employees and the licensed practical nurses(LPN's),who, in two separate bargaining units, are repre-sented by the same Union. Eventually collective-bargainingagreements were reached and the strike ended. With someexceptions not here involved, all the strikers were offeredreinstatement. Seven strikingLPN's,however,were as-signed to the hospital nursing service rather than to theoffices of individual doctors in the outpatient clinic wherethey had previously worked.Respondent contended that the Union had contractedaway any right the nurses may have had to reinstatement totheir positions in the doctors' offices and that they had nosuchrightbecause the nurses' strike was illegal and unpro-tected. As briefly discussed below, these two defensive con-tentions were rejected in the prior order issued in this case.The major remaining issue is whether Respondent'stransferring the seven striking clinic nurses from the clinicto thehospital nursing service was unlawfully discriminato-ry in view of the refusal of the clinic doctors to have thenurses reassignedto theclinic offices.Additionally, there is a question, essentially factual andbased purely on credibility, whethernurseRuth Arnold wasdiscriminatorily suspended from employment for a week.Finally, the complaint alleges that the striking employeeswere unlawfully threatened with discharge if they continuedtheir strike.B. The FactsBluefield Sanitarium, Inc., owns and operates three hos-pitals and associated outpatient clinics,including one inRichlands, Virginia, the facility involved in this case. Thehospital corporation was organized some 20 years ago bypracticing physicians, who apparently owned all the stock.At present, the stock of the corporation is apparently ownedby the original owners, some of whom have retired from theactive practice of medicine, and bythe relatives of deceaseddoctors.The corporation is governed by a board of directors con-sisting of two doctors each from the Richlands and Welch,clinic-hospitals and four from the Bluefield,West Virginia,facility.Of the eight members of the board,two are retireddoctors and the rest are active practitioners.The two Rich-lands doctors on the corporation's board are Drs. RichardE. Bower, chief of staff, and D.A. Cunningham.The doctors are associated in a partnership, under thename Fox,St.Clair,Rogers,et al.When a doctor retiresfrom practice he leaves the partnership,which thus hasvarying membership consisting of doctors in active prac-tice 4 Of the present 52 or 53 partners, 18 are atthe ClinchValley (Richlands)location.The three clinic hospitals oper-ate semiautonomously,each being governed by its own ex-ecutive committee.The Richlands executive committeeconsistsof Drs.Bower,H.C. Scott, R.A. Abernathy andW.T. Henderson,and HomerE. Allen,administrator, as an"ex officio" member.Each doctor has an office in the clinic building.' Togetherthe doctors constitute the closed staff of the hospital.6AlthoughDr. Bower and assistant administrator JosephS. Serreno were apparently unaware of its existence, thereis a written contract between the hospital corporation andthe partnership of doctors. In its most recent form, datedJanuary 1, 1972, it provides that the corporation, whichowns all the physical assets,is to furnish to the doctorsoffice space,equipment,bookkeeping,accounting,and of-fice services,and all personnel.For this,the partnershippays to the corporation a sum determined and agreed ontwice a year. In practice there has never been "negotiation"or disagreement between the "corporation"and the "part-nership." All fees for medical, hospital, laboratory, and sim-ilarancillaryservices arepaid to and received by thehospital. Gross income is divided 60 percent to the hospitaland 40 percent to the doctors?On October 19, 1972, the Union was certified as the bar-gaining representative of theClinch Valleyservice andmaintenance employees(Case 5-RC-8187). It was then cer-tified as the representative of the LPN's on December 20,1972 (Case 5-RC-8208).Contract negotiations began on November 16, 1972, be-fore the certification of the Union LPN's.In the negotia-tions,Respondent was represented by its counsel, Paul S.Hudgins, Esquire,who served as chief spokesman;Serreno,assistant administrator and director of personnel; and3No specific details as to the present stock ownershipwereintroduced.Respondent's brief says that "the activedoctorswho are practicing ... donot own a controlling interest in the corporation,which in fact is owned byretired doctors and persons who are notdoctors-primarilychildren orrelatives of deceaseddoctors whoonce owned some interest in the corpora-tion."4 Retired members receive pensions.SThe doctors'offices were in the hospital building until 1963, when aseparate clinic building was erected.It appearsthat in a veryfew instances people have been admitted to thehospital who were not patients of a staffdoctor.Dr. Bower testified that the actual rate of division often varies a fewpercentage points from the 60-40 ratio. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDBanks Warden, an assistant to the administrator. In addi-tion, Lawrence E. Morhous, Esquire, participated with Mr.Hudgins in some of the negotiations.The Union was represented principally by Robert L.Muehlenkamp and Larry Harless, organizers. Elliott Go-doff, executive vice president and national director of orga-nization attended meetings of February 27 and 28.1 Inaddition, employee representatives participated. At one ortwo of the early meetings, one LPN as an observer.Begin-ning with the fourth meeting, three LPN's attended andparticipated in the discussions. On numerous occasionsHudgins said that the LPN's were present only as observersand that only the service and maintenance unit contract wasbeing negotiated. There is some conflict of testimony as towhether the union representatives stated their rejection ofHudgins' negotiating conditions.However, there is nocredible evidence that they ever expressly accepted oragreed with Respondent's position that negotiation of theLPN contract was not to begin until final agreement hadbeen reached as to the service and maintenanceunit.Ac-cording to Serreno and Hudgins, Muehlenkamp first ex-pressed disagreement with this position on February 21, ata negotiating session attended by union counsel.The evidence is undisputed that the parties consistentlyassumed that the two contracts would be identical exceptfor the wage provisions. At no time was there any suggestionor discussion of possible variation between the two con-tracts in any nonwage provisions.According to Muehlenkamp, shortly after negotiationsbegan, Hudgins stated that a strike would be illegal undera Virginia statute prohibiting strikes in hospitals. Respon-dent apparently so advised employees and copies of thestate statute were posted on the premises. However, noagreementhaving been reached, the Union called a strike,which began on February 13. Some 100 service and mainte-nance employees went out. In addition, 29 of the approxi-mately 80 LPN's joined the strike. Included among thestriking LPNs were the seven with whom the present caseis concerned. Each of the seven worked in a doctor's officein the outpatient clinic.'0On February 14 Ruth Arnold returned to work, reportingto Dr. Robinson's office, where she had worked since 1961.During the day, Serreno informed her that, as of the nextday, she was being transferred to the hospital nursing ser-vice because Dr. Robinson considered her unsuitable be-cause she was unreliable. She was told that during theexisting unusual situation her shift hours in the hospitalwould be flexibly adjusted to accommodate her domesticobligations. The transfer order stood despite appeals to Drs.Robinson and Bower. She credibly quoted Dr. Bower assaying that on February 12 the executive committee haddecided that "anybody that didn't come in to work was8 Serreno,Hudgins, and Morhous testified.Respondent'sapplication tosubmit Warden's evidenceby depositionwas denied.9Muehlenkampand Godofftestified.10Ruth Arnold workedin the officeof Dr. J.A. Robinson,internal medi-cine;Betty Osborne, for Dr. W. Tillou Henderson,orthopedics;Louis Silcox,for Dr.Y.S. Murthy, obstetrics and gynecology;Ella Ringstaff, for Dr. DavidP.Olinger, obstetricsand gynecology;Gaynelle Hale, for Dr.G. Schrader,surgery; Gloria Regon and Carolyn Newberry, for Dr. Frank A. McCue,pediatrics.going to be transferred to the hospital." In the eveningArnold reconsidered her acceptance of the transfer and onthe morning of February 15 she telephoned the hospital toreport that she was then on strike.At a negotiatingmeeting held on February 21Respondent's representatives contended that, in addition tobeing in violation of state law, the strike was illegal as to theLPN's because the parties had not bargained to impasse.Although the evidence does not so establish, Respondentapparently believed an impasse had been reached as to theservice and maintenanceunit by February13.Despite theassistance of a Federal mediator,no agreement was reachedon February 21 and the strikecontinued.On February 23 Respondent wrote to the LPN's as fol-lows:You have failed to report for work since Tuesday,February 13, 1973 even though there has been workavailable for you.You are hereby notified that unless you report towork on or before 7 a.m. on Friday, March 2, 1973(Nursing Office) you will be replaced and it will beconsideredthat you have voluntarily terminated youremployment.Similar letters were sent to all striking employees.On February 27, Godoff, the Union's nationaldirector oforganization, joined the negotiations. Among the substan-tive questions then unresolved were the checkoff of uniondues, vacation pay, and the seniority clause. These issueswereresolved by compromiseand general agreement wasreached as to across-the-board wage increases of 25 centsper hour for service and maintenance employees. It is notentirely clear whether the 30-cent-per-hour increase forLPN's was agreed to at that time or on the next day. In anyevent, actual distribution of the LPN increase was not de-termined on February 27 because Respondent wanted toreduce the number of wage rates (classifications) among thenurses and in part at least some of the LPN wages wouldbe subject to regulations of the Cost-of-Living Council.With general agreement having been reached, Muehlen-kamp raised the question of the reinstatement of the sevenclinic nurses. Since probably as early as the beginning of thestrike, or at least by February 14, when Arnold was notallowed to continue working in Dr. Robinson's office, it hadbeen rumored that the clinic nurses would not be reinstatedto their former jobs. When Muehlenkamp raised the ques-tion on February 27, Respondent's representatives said theycould not guarantee such reinstatement because the doctorswereopposed and the doctors had the final say. AtMuehlenkamp's request, Respondent's representatives ap-parently checked with Dr. Bower and repeated that theycould not guarantee the seven striking LPN's return to theclinic. Serreno testified that he, to whom the doctors hadspoken, never attempted to persuade the doctors to take thenurses back in their offices. Nor is there any evidence thatHudgins or any other negotiator or lawyer for Respondentever took such action.Godoff, having just entered the negotiations, did not un-derstand the specific problem concerning the clinic nurses.As a veteran organizer and negotiator, he insisted that therecould be no reprisals or recriminations against any employ-ees for union activities. The Respondent's representatives CLINCH VALLEY CLINICHOSPITALgave assurancethat they would not, and could not legally,discriminate against any employees because of union activi-ties.With that, further discussion of the clinic nurse prob-lem was dropped. Muehlenkamp testified that Hudgins saidthat, although the doctors were creating problems, Respon-dent understood its legal obligation and "the clinic LPNswould return to their jobs just like everyone else." However,Muehlenkamp further testified that Hudgins never gavesuch assurance in express words. On all the evidence, it isfound that Hudgins, as Respondent's spokesman, never ex-pressly retracted or retreated from prior statements that hecould not guarantee that the clinic nurses would be reinstat-ed to the clinic offices. The meeting ended about 11 p.m.,with the parties to meet the next day for finalization of theiragreement.On February 28 Respondent's representatives demandedthat the Union sign the service and maintenance agreementand forthwith end the strike.[ 1 Respondent's representativestook the position that the LPN contract had not as yet beennegotiated, since the distribution of the wage increase andthe precise classifications had not been determined. Ac-cording to Respondent's representatives, it was understoodthat the LPN contract was not to be negotiated until theservice and maintenance contract had been executed. With-in the Union it had always been agreed and understood thatthe two units would stick together and neither group wouldreturn to work without the other. Thus, on February 28 theunion representatives did not execute the service and main-tenance agreement as requested by Respondent. Negotia-tions had broken down again.A subsequent negotiating session was held on March 5.Respondent's proposal for reduction of the LPN wage clas-sifications from around 15 to 12 and the method of grantingLPN wage increases within the Cost-of-Living Council re-gulations were agreed to, apparently with no problems ordifficulty.The parties also agreed to submit to expeditedarbitration the reinstatement of two service and mainte-nance employees who Respondent asserted were not enti-tled to reinstatement because of picket line misconduct.12 Itwas further agreed that Respondent would put on a prefer-ential hiring list some six striking service and maintenanceemployees who had been replaced on March 5. Finally, itwas agreed that Respondent would provide a "side-letter"statement of policy concerning employee assignments, sub-contracting and union dues collections.The contractual no-discrimination clause reads:Neither the Employer nor the Union shall discrimi-nate against or in favor of any Employee on accountof race, color, creed, national origin, political belief, sexor age.The accompanying "policy statement" says, in part:As stated in the contract, management has to controlthe operation of the hospital and expects to do so.Nevertheless, it has been the policy of the hospital andwill continue to be the policy of the hospital that work-ing assignments including weekend shift and holiday11So far as the record shows, it does not appear that a final contract wasph7sicallyin existencereadyfor signatureiThrougharbitration, these employees were subsequentlyreinstated withbackpay519assignments will take into account the desires of theemployee and the hospital will not make arbitrary as-signments in order to discriminate against any employ-ee.On the evening of March 5 the employees ratified the con-tracts and voted to return to work. The contracts and policystatement are dated and effective as of March 6, but theywere not actually signed until sometime in April.On March 6 the strikers returned to work.Some serviceand maintenance employees had been replaced on March5.But it is conceded that the doctors had been workingunder temporary arrangements in their offices and no LPNreplacements had been hired.When they reported to work, the clinic nurses found thattheir timecards were missing. Pursuant to instructions, theywent to the hospital nursing service office.Nurse Arnold testified she was first called into Serreno'soffice alone. She was informed that she was being suspend-ed for a week for not having reported to work in the hospitalon February 15 pursuant to the assignment made on Febru-ary 14. Upon leaving Serreno's office, Arnold told the otherclinic nurses of her suspension and then waited downstairsin the building while they were interviewed as a group inSerreno's office.The other clinic nurses corroboratedArnold's testimony. Respondent denies that Arnold wassuspended. Nursing Administrator Reba Staton, SupervisorHazel Wyatt, Service Manager William Staton, and Manag-er of Plant Operations Norman Desrosier all testified thatthey were with Serreno when the stnking clinic nurses werecalled in. The supervisors all testified that Ruth Arnold wasin the group and, indeed, acted as the spokesman. However,there were conflicts in the testimony as to her location andnote-taking. In a pretrial affidavit Serreno had said that hecould not recall if Arnold had been called into his officealone or with the rest. All the supervisors acknowledged thatthey were quite distraught over the problems created by thesimultaneous, unexpected return of over 100 employees.Under the circumstances, the employees' memories as to theevents were likely to be the more accurate. Ms. Staton testi-fied that she could not recall Arnold's "being suspended forany period of time" and there were no notations on the timerecords and schedules substantiating any suspension. How-ever, no records were produced. Further, as noted below,Arnold did not go back to work until March 13, a week afterthe strike ended, whereas the six othernurseshere involvedwere all recalled by March 10, 4 days after they requestedreinstatement. On all the evidence, I credit the employees'testimony and find that Arnold was suspended for 1 week.The six other striking LPN's werethen called intoSerreno's office. They were informed that they would not berestored to their positions in the doctors' offices but wouldbe assigned to the hospital nursing service as soon as theycould be scheduled in. They could not be immediatelyscheduled because, as a result of the strike, the patient cen-sus was low and the simultaneous return of over 100 strikerscaused administrative problems.Gaynelle Hale did not accept the hospital position be-cause with school-age children, she could not report to workat 7 a.m., the beginning of the hospital day shift,as distin-guished from the 8:30 starting time at the clinic. AlthoughSerreno first indicated that three of the seven had declined 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hospital positions, he later said he believed that all butHale had gone to work. Betty Osborne, however, workedonly until around March 27, when she quit. The recordcontains no indication of the reason for her leaving.A grievance was filed on behalf of the seven clinic nurses.Serreno denied the grievance, saying, in a letter to Arnold,that Respondent's executive committee had reviewed thematter and:"It is the unanimous decision of this governingboard that your grievance is denied, inasmuch as Manage-ment maintains the right to assign duties to all personnelwhere the need exists."The Union thereafter demanded arbitration. Respondentrefused to arbitrate, saying: "We do not feel that this is amatter for arbitration, because we consider this matter asbeing settled during the bargaining session prior to the sign-ing of the contract." A second request for arbitration wasrejected by Respondent's counsel, who added a reference tothe management-rights clause in the collective-bargainingagreement.Respondent's evidence establishes that in the past doc-tors' requests for the assignment or reassignment of person-nel have always been honored. As director of personnel,Serreno testified: "I don't know if you've ever workedaround a group of doctors or not, but it's been my expen-ence in 19 years that you don't argue with them. If he says,'Idon't want this person,' then that's it." Serreno concededthat employees would also be transferred pursuant to pa-tients' complaints. The evidence also establishes that evenbefore the strike began the doctors decided that no nursewho went on strike would be permitted to work in the clinic.During the strike both Serreno and Hudgins were in fre-quent communication with the doctors, who consistentlymaintained that they would not permit any clinic nurse onstrike to return to work in their offices. The evidence alsoindicates that at no time did Serreno, Hudgins, or any otheradministrative or legal representative of Respondent everadvise the doctors, either individually or as members of theexecutive committee or board of directors, of the provisionsand requirements of the National Labor Relations Act, al-though the doctors do appear to have been informed con-cerning a state law prohibiting strikes in hospitals. Noattempt was made to persuade the doctors to take the strik-ing nurses back into their offices. On the contrary, Serrenourged the doctors to reduce their repeated oral objections towriting for the record. Between March 15 and 20 six doctorsdid so in letters addressed to Serreno, the executive commit-tee, or "whom it may concern."These letters, together with the testimony of Drs. Bower,Robinson and McCue, clearly establish that the nurses hav-ing gone out on strike on February 13 was the reason forthe doctors' refusal to have them back in the clinic. Forexample, Dr. Henderson wrote concerning Betty Osborne:Please be advised that I do not desire to have BettyOsborne returnto myoffice as an office nurse.This employee conducted herself in an unprofessionalway which was not in keeping with the conduct expect-ed of a nurse when she left my office without notice tome and without nursing coverage.Ido not believe that it is in the best interest of mypractice to have this nurse return to my office.Dr. Schrader, in whose office Hale had worked, wrote:Having been through the experience and hardship ofthe illegal strike of the LPNs at the Clinic, I have decid-ed to regroup my office, and to continue to take careof my patients the way I did during the strike.I should appreciate it if you see that Mrs. Debbie Rob-erts continues to be assigned [sic] to my office as secre-tary, for thetime being.And Dr. McCue, who alsotestified,wrote:Please be advised that I do not desire to have eitherMrs. Gloria Regon, or Mrs Carolyn Newberry returnto my office as office nurses.As both well know, I was carrying the entire load of thepediatric department . . . I consider the abandoning ofpatients by a nurse as most unethical and an insult totheir profession. I do not believe that it is in the bestinterest of all concerned for either of them to return totheir former positions or to a similar position in theOut-Patient Department. I do not desire to have any ofthe others that left working in my office either.Similarly, Dr. Robinson wrote that Arnold, who had served"well and faithfully as [his] nurse for approximately tenyears," was no longer acceptable because she was not pre-sent to perform her duties "while she was on the picket lineand striking (allegedly illegally) and encouraging [his] pa-tients and others to seek treatment elsewhere." At the hear-ing,no evidence was adduced to support this latteraccusation and there was no claim or evidence that any ofthe seven nurses had been disloyal or had engaged in anymisconduct other than walking out without notice, whichthe doctors believed was a violation of their professionalobligations.As previously noted, Dr. Bower is a member of the ClinchValley executive committee and a member of the hospitalcorporation's board of directors, as well as chief of theobstetrical and gynecological service, to which two of thestriking nurses were assigned. He testified that on about thesecond day of the strike he "made a flash statement" toSerreno "that I would just never have them come back,leaving us in the mess we were in,with some thousandappointments and one nurse and one receptionist to do thejob that we had three to four. I just said this was, as far asIwas concerned, leaving me in a lurch and that was it." Hedid not reduce his opinion to writing because: "I didn'tbecome aware of the need of this until we got to the deepend of the strike and began to understand that we had tohave things documented, so I figured the best thing to dowas to get it on paper and get it in the folder of these girls."The evidencewas undisputedthatservice inthe hospitalis considered more arduous and less desirable than servicein a doctor's office in the clinic. First, the clinic hours are8:30 a.m. to 5 p.m. Monday through Friday and Saturday CLINCH VALLEY CLINIC HOSPITAL521morning. In the hospital, the shifts are 7 a.m. to 3 p.m., 3to 11 p.m., and 11 p.m. to 7 a.m. Since the hospital service,of course, runs around the clock, 7 days a week, individualnurses' schedules are erratic and require weekend work. AsArnold testified, clinic nurses "were allowed to sit down andmaybe even read a book or something in between patientsif [they] weren't busy," whereas hospital nurses "aren't al-lowed to sit down" except on scheduled breaks, which theyfrequently could not find time to take. Clinic nurses' dutiesgenerally are lighter, consisting of "just assist[ing] the doctorwith putting the patient on the examining table and examin-ing them and help[ing] the patient get dressed," escortingthem to X-ray, giving injections and oral medications, etc.Clinic nurses also perform such sedentary activities as sche-duling appointments and handling the telephone. They alsokeep the offices supplied and in order. The physical burdensof hospital nursing, which include such chores as giving bedbaths, administeringmedications, etc., are well known.Clinic nurses work 40 hours a week, whereas hospital nurseswork only 37-1/2 hours, resulting in a somewhat higherhourly rate. However, as Arnold testified, hospital nurses"are even called on [their] days off to see if [they] can comein to work, double back or work over."C. Discussion and Conclusions1.Reassignment of the nursesAs previously noted, in its answer to the complaint andat the hearing Respondent raised three affirmative defensesto the complaint. Because Respondent's brief reargues thetwo defenses disposed of in a prior order, they will be brieflydiscussed herein.a.Respondent contends that the LPN strike was unpro-tectedab initiobecause "the LPNs had not negotiated toimpasse" and the entire strike was unlawful after the Unionfailed to execute the service and maintenance agreement onFebruary 28.13Negotiation is not a condition precedent to a lawful eco-nomic strike. SeeN.L.R.B. v.Washington Aluminum Co.,370 U.S. 9. NeitherPublishers'Association of New York Cityv.N.L.R.B.,364 F.2d 293 (C.A. 2, 1966), norWestchesterCounty etc.,142 NLRB 126, cited by Respondent, suggeststhe contraryRespondent argues that an employer may not lock hisemployees out before a bargaining impasse and thereforeemployees may not strike before impasse. But it is not clearthat a lockout is necessarily unlawful before impasse. SeeAmerican Ship Building Co. v. N L.R.B.,380 U.S. 300, con-curring opinion of Justice White (p. 324): "If the Courtmeans what it says today, an employer may not only lockout after impasse . . . but also lock out long before animpasse is reached." Unlike the employer lockout weapon,the employee right to strike is expressly preserved by theAct. Even the 8(d) restriction on striking for renewal con-tracts does not make impasse a condition to a lawful strike.13 In its brief Respondent concedes that it is "relatively unimportant" thatno impasse had been reached in the negotiations and that it is "not impor-tant" whether the Union's failure to execute the service and maintenancecontract on February 28 constituted an unfair labor practiceThe LPN's had a vital stake in expediting the service andmaintenance contract if it were to precede the LPN agree-ment. Further, the first contract was to set the pattern forall nonwage terms of both. And the LPN's were obviouslyconcerned with their Union's strength vis-a-vis the employ-er.Even if it is assumed that on February 28 there was aservice and maintenance contract available for execution,theUnion could lawfully withhold execution until agree-ment was reached on the wage provision of the LPN con-tract. SeeJoint Negotiating Committee (Phelps Dodge Corp.)v.N.L.R.B,459 F.2d 374 (C.A. 3). The present situation isdifferent from that inStandard Oil Co. v. N L.R.B.,322 F.2d40 (C.A. 6, 1963), cited by Respondent. There the unionrefused to execute a contract until negotiations were con-cluded by a different local union at a different plant, herethe union, the employer, and the location involved were allthe same in both contracts.Even if it be assumed that the service and maintenanceemployees violated the no-strike provision of their contractafter February 28, the strike of the LPN's would meet nosuch impediment. Thus, there is no basis for holding that thenurses here involved were engaged in unprotected activity.The evidence shows that at the time of the events hereinvolved, Respondent maintained that the strike was illegalunder a Virginia statute, a copy of which it apparently post-ed on the premises. This was apparently the major, if notsole, reason given by Dr. Bower for his claim that the nurseswere guilty of unlawful conduct. Respondent does not pressthis contention in the present proceeding. In any event, itis clear that a state statute restricting employees' right tostrike could not prevail over an inconsistent Federal law.b.The second defense which was ruled upon in the orderdenying Respondent's application for deposition was thecontention that the clinic nurses' right to reinstatement totheir former positions had been disposed of in the course ofthe negotiations leading to the final contract and the termi-nation of the strike. Respondent's position is that during thenegotiations, and through March 5, when final agreementwas reached, Respondent's representatives repeatedly saidthat they could not guarantee that the clinic nurses wouldbe returned to the clinic offices because the doctors refusedto have them and the doctors had the final say. AccordingtoRespondent, by executing the collective-bargainingagreement in the face of Respondent's statements, theUnion in effect agreed that the clinic nurses need not bereinstated to their former positions.Muehlenkamp testified that when Respondent's repre-sentative said that it could not provide the requested assur-ance because of the doctors' opposition, Muehlenkampforcefully expressed the opinion that Respondent was le-gally obligated to have the clinic nurses reinstated to theirclinic positions and it was Respondent's, not the Union's,problem to see that such was done. He also testified that hesaid that, if necessary, resort could be had to an unfairlabor practice charge and/or a grievance carried througharbitration. The matter was dropped, with no further dis-cussion, when Respondent's representatives acknowledgedits legal obligation not to discriminate and assured theunion representatives that there would be "no recrimina-tions and no reprisals" for union activity. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent does not contend that the Union everex-presslyaccepted or agreed to Respondent's reserving thepossibility that the nurses would not be returned to theclinic.On the other hand, it has been found that Respon-dent never gaveexpressassurance, either written or oral,that they would be reinstated to their clinic jobs. Both theno-discrimination clause in the contract and Respondent'sside-letter statement of policy, quoted above, are at bestambiguous.14In the prior order herein, it was held that Respondent'sevidence did not establish that the Union had waived thenurses' rights to reinstatement to their former positions.That holding is here reaffirmed.In its brief, Respondent says: "It is not ... a questionof waiver of rights." Apparently Respondent contends thatthe Union is equitably estopped to assert the nurses' rightsbecause, in executing the contract, Respondent relied on theUnion's failure to insist upon a specific written commit-ment." But even without Respondent's express assurance,theUnion could reasonably rely on an expectation thatRespondent would meet its legal obligation to refrain fromdiscriminatory action because of union or concerted activi-ties.Of course, some disagreement might apse as to thescope and extent of Respondent's legal obligation. But, asthe union representatives stated during the negotiations,there were available, as a last resort, at least two possiblemeans of resolving any such disagreement; namely, arbitra-tion under the contract and an unfair labor practice pro-ceeding. It can hardly be said that Respondent was imposedupon by the Union's failure to wrest from Respondent anexpress contractual agreement that Respondent would ful-fill its legal obligations. The onus, if any, would appear tolie on Respondent to insist on an express commitment bythe Union not to seek adjudication and vindication of theemployees' rights.16c.As its major defense, not considered in the prior order,Respondent contends that it was powerless to comply withthe Union's demands since it has no control over the doc-tors, who had absolute, final authority to refuse to have thestriking nurses returned to their offices. As summarized inRespondent's brief, its position is that "the doctors are notwilling to take the LPNs back and the Hospital has no legal14 In the prior order herein it is said that"the contract contains an expressand unqualifiedanti-discriminationprovision " Thatstatement is erroneous,since the contractual provision does not mention union or concerted activi-tiesThe ruling embodied in the prior order, however, is not changed bydeletion of the sentence referring to the contractual no-discrimination clause15Respondent'sbrief says"Having discussed all the issues and havingadvised the Union in clear and complete termsthat the Hospital couldnot guarantee that the doctors would take the nurses back, the Hospital hadthe right to believe that when the workers returned to work on March 6 itwas on the basis of an agreement on all of the terms which had been spelledoutand which were reduced to writing in the contract of March 6, 1973,and the letter of March 6,1973, which were actually written about April 3or 4 and signed by the Union about April 15.Otherwise, the Hospitalwould not have settled,risking this troublesome and expensive unfair laborpractice charge " It may be noted that before April 3 the Union had filed andwas pursuing a grievance on behalf of the nurses and on April 15 had pendingwith Respondent an unanswered formal demand for arbitration of the mat-ter.16No opinion is here expressed as to whether the Union could legally makeany such commitment CfAlexander v. Gardner-Denver Co,94 S Ct. 1011(Feb 19, 1974)way of forcing them to do so." The record, however, beliesRespondent's claim of independence between the doctorsand the hospital.In determining whether two or more ostensibly separatelegal entities in reality constitute a single employer, theBoard, with judicial approval, has consistently considered"the extent of (1) interrelation of operations, (2) centralizedcontrol of labor relations, (3) common management, and (4)common ownership or financial control, particularly thefirst three factors, which show operational integration."Penco Enterprises, Inc.,201 NLRB 29 (1973), and authori-ties there cited. Of the four considerations listed, the last-common ownership or financial control-is the least impor-tant.Sakrete of Northern California v. N.L.R.B.,332 F.2d902, 905-908 (C.A. 9, 1964), cert. denied 379 U.S. 961(1965).The interrelationship of the operations is clear, with theclinic doctors constituting the closed staff of the hospital.The clinic building is on the same grounds as the hospital,with the doctors' offices having previously been in the hos-pital building. Centralized control of labor relations is, ofcourse, indisputable, since the hospital corporation providesall personnel for both the clinic and the hospital. Commonmanagement is equally clear. The overall corporation ismanaged by a board of directors consisting of four practic-ing members of the medical partnership and two formermembers now retired from active practice. The installationhere involved is governed by an executive committee con-sisting of four active members of the partnership, with anonmedical administrator as an additional "ex officio"member. Similarly, common financial control is established.All the doctors' medical fees and hospitalrevenues arepooled and revenues are divided on a set ratio between themedical partnership and the hospital corporation. The doc-tors pay "rent" to the corporation, but the amount of suchrent is apparently computed by the hospital's accountantsand has never been the subject of any "negotiation" ordisagreement. The only objective indicium of possible inde-pendence of the corporation and the partnership to whichRespondent can point is the alleged fact that "the activedoctors who are practicing . . do not own a controllinginterest in the corporation." But even this statement is mis-leading, since the corporation's stock is evidently all ownedby members of the partnership or persons "in privity with"them.11 Except for administrative personnel, who apparent-ly have no ownership interest, only present or retired part-nersplay any role in the operation of the hospital-clinic.Accordingly, to say, as Respondent argues, that the Respon-dent has no power to direct the doctors' conduct or resisttheir improper demands is to say that the doctors as direc-tors of the corporation have no power to require themselvesasmembers of the partnership to comply with the law.Manifestly the law countenances no such conclusion. Em-ployee rights cannot be nullified by legal fictions or contrac-tual relationships among other people. Cf.Golden StateBottling Company v. N.L.R.B.,414 U.S. 168;N.LR.B. v.Deena Artware, Inc.,361 U.S. 398 (1960).17Respondent's brief saysthat the controlling interest"in fact is owned byretired doctors and persons who arenot doctors-primarilychildren orrelatives of deceaseddoctors whoonce owned some interest in the corpora-tion." CLINCH VALLEY CLINICHOSPITALIn addition to governing and controlling the policy andoperations of the hospital-clinic,the doctors ultimately su-pervise the employees.And, at least with respect to theclinic nurses,the doctors control and direct the details of theemployees'work.If it were to be held that the partnershipand the corporation do not constitute a single integratedemployer,the doctors,as supervisors,would have to bedeemed agents of the corporation,the employer.On eitherview,Respondent,as an employer,could not avoid respon-sibility for unfair labor practices by reliance on demands ofthe doctors.Analysis of the practical,as distinguished from the legal,aspects of the matter does not dictate a different conclusion.It does not appear that,as Respondent contends,it is pow-erless to require compliance with the law by the doctors.Respondent owns the buildings and equipment;the doctorsare dependent on Respondent for the facilities and servicesnecessary for their practice.Cf.N.L.R.B. v. Jewell Smoke-lessCoal Corp.,435 F.2d 1270 (C.A. 4, 1970).The question thus becomes whether the transfer of theseven nurses here involved from the clinic offices to thehospital nursing service contravened the Act.It is well settled that a transfer of an employee may con-stitute an unfair labor practice as fully as may outrightdischarge.N. L. R. B.v.Merchants Police, Inc.,313 F.2d 310,311-312 (C.A. 7, 1963);N.L.R.B.v.Lowell Sun PublishingCompany,320 F.2d 835,840-841(C.A. 1, 1963);N.L.R.B.v.Southern California Associated Newspapers,d/b/a SouthBay Daily Breeze,299 F.2d 677, 679 (C.A. 9, 1962).There can be no doubt that nursing service in the hospitalis considerably more arduous than working in the privateoffices of doctors in the clinic. The nurses here involvedreasonably objected to losing those positions,which, so faras the evidence discloses, they had all filled efficiently,faith-fully, and satisfactorily for long periods of time.Their trans-fers to the hospital thus clearly constituted adverse action.18Respondent ultimately contends that the nurses weretransferred not becausetheywent on strike but because thedoctors felt they were"unreliable"ahd "unprofessional." Inits brief,itpresents this argument as follows:... the doctors did not refuse to take back the LPNsin question because of their Union activities. To thecontrary, they did not want to work with them becausethey no longer felt they could be relied upon to carryout their professional obligations. The doctor's firstconcern must be for the patient. To have a nurse thatthe doctor feels is unreliable would certainly interferewith the proper treatment of patients.There is room for skepticism as to the professed concernfor the welfare of patients as the doctors' motivation. Noneof the doctors has objected to reinstatement of any of thestriking nurses (including the seven here involved) in thehospital. Indeed, Dr. Robinson, in a letter to the executiveisEven if the hospital positions,objectively viewed,were"better" fobs, Ishould hold the transfers improper if the employees objected Employees areentitled to be free from any personnel action taken for discriminatory rea-sons.523committee, said: "I trust that you can find duties elsewherein the hospital for Mrs. Arnold." Presumably the doctors'hospitalized patients are the most seriously ill and "reliable"nursingservice would appear to be more crucial for themthan for the ambulatory patients seen in the outpatient clin-ic.The record leaves little doubt that the doctors' chiefconcern was the inconvenience and "embarrassment"caused them by the strike activity of their officenurses. Butmost employers are inconvenienced by their employees' ex-ercise of their protected right to strike.And it is probably true, as the doctors maintained, thata harmonious working relationship between them and theirnurses isdesirable. This is equally true of most employmentrelationships.Animosity or lack of harmony and mutualrespect is not the inevitable result of strikes if employers andemployees recognize each others' legal rightsand legitimateinterests.The doctors apparently believe that striking is incompati-ble with the professional responsibilities of nursing. Onemay have sympathy for that view as a matter of social andpolitical philosophy. But the ultimate balance of the rightsand interests of social groups must be struck by the properlegislative body. Congress has not seen fit to exclude pro-prietary hospitals and clinics such as Respondent's from thecoverage of the Act.Mayo Clinic,168 NLRB 557 (1967);Quain and RamstadClinic, 173 NLRB 1185 (1969);Center-villeClinics, Inc.,181NLRB 135 (1970). Nor have nursesbeen excluded from the protection of the Act. Indeed,LPN's are not necessarilyclassifiedas "professional em-ployees" under the Act.New Fern Restorium Co.,175 NLRB71 (1969). In the present case the doctors cannot escape thepolicy and provisions of national legislation by the legalfiction of separately organizing in a partnership distinctfrom the hospital-chmc corporation which they govern andwith which they commingle their earnings and share reve-nues.19The record conclusively establishes that the seven LPN'shere involved were transferred to less desirable positionsbecause they engaged in a strike called by and in supportof the Union. There can be no question that the treatmentafforded them would have a natural tendency to discourageunion membership. Accordingly, on all the evidence, it isfound that Respondent violated Section 8(a)(3) and (1) ofthe Act by refusing to reinstate the seven LPN's here in-volved to their former positions in the clinic.2.Ruth ArnoldAs set forth above, Ruth Arnold, having stayed out of19Although Respondent has not cited or relied onS H Lynch & Co,167NLRB554, itis cited in the General Counsel's brief Because of a superficialsimilarity between the present situation and that inLynch,the salient distinc-tions should be noted. InLynchthe employer and his customer were com-pletely separate and unrelated.The customer had no control over or powerto direct the employer's employees.And the Board found that the employerdid not know the reason for the customer's request that he not be served bya particular employee Here the doctors and the corporation are so thorough-ly interrelated as to constitute a single enterprise,the doctors control anddirect the employees;and Respondent's administrative and governing per-sonnel knew that the requests for transfer of the nurses were based on theirhaving gone on strike. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork on February13,20 returnedon February 14. Althoughallowedto work that day ather former position in the clinic,she was informedthat, as of thenext day, she was beingtransferredto thehospital nursing staff.Instead of returningto that assignment,she elected to resume striking.For thereasons setforth above, it would appear thatArnold's transferas of February15 was violative of Section8(a)(3).However,since the complaintdoes notallege thisviolation,no finding is here made as to it.As stated above,I creditArnold's testimony,substantial-ly corroborated by otheremployees, that on March 6 shewas suspended for a week for rejoiningthe strike on Febru-ary 15. That suspension is found to be violativeof Section8(a)(3) and (1).3.The letter of February 23In a letterRespondent advised each striker that if he didnot returnto work bya specifieddate he would be replacedand then considered as having"voluntarilyterminated [his]employment."Employeeswho quit lose their employeestatus and haveno legal right to reinstatement or reemployment.Strikers,on the other hand, retain theiremployee status and havecertain reemployment rights even afterthey have been re-placed.The Laidlaw Corporation,171NLRB 1366 (1968),enfd.414 F.2d 99,cert. denied 397 U.S. 920. Thus, in tellingthe employees in effectthat they would end their employ-ment and forfeit their reinstatementrights byfailing toreturnto work bya specifieddate, Respondentmisstatedthe law and violated Section8(axl).Dayton Food FairStores,Inc.v. N.L.R.B.,399 F.2d 153 (C.A. 6);Hicks-PonderCo.,186 NLRB 712, 725 (1970).4.Refusal to arbitrateThe complaint alleges that Respondent violated Section8(a)(5) by refusing to submit the transfer of the LPN's toarbitration. As the General Counsel contends, the refusal toarbitrate pursuant to a collective-bargaining agreementconstitutes a violation of Section 8(aX5).Respondent maintainsthat the LPNgrievance is not ar-bitrable becausethe LPNs'rights to precise reinstatementwere waived and thus not coveredby thecontract. General-ly speaking, the arbitrabilityof grievances is an issue for thearbitrator(Urban N. Patman, Inc.,197 NLRB 1222 (1972),affd. (C.A. 9, Feb 21, 1974), and may not be decided by oneparty where the question is reasonably debatable(U.A.W.v.General Electric Co.,474 F.2d 1172 (C.A. 6) ). However,a recent decision of the Board apparently holds that where,as here, the parties have bargained about but have reachedno agreement concerning the reinstatement of strikers, thatissue is not properly one for arbitration under the collective-bargaining agreementbut rather is to be determined by theBoard underthe Act.Bio-Science Laboratories,209 NLRBNo. 106,fn. 3. Although that case dealt with the applicationofCollyer Insulated Wire,192 NLRB 837 (1971), its ration-20 She testified that her absence was occasionedby illnessas well as reluc-tance to cross a picket line.It is here assumed thaton February l3 she wasa striker.ale would appear applicable to the present question. Ac-cordingly,it is here found that Respondent did not violateSection 8(a)(5).CONCLUSIONS OF LAW1.By refusing to reinstate Gaynelle Hale, Betty Osborne,GloriaRegon,Louise Silcox,Carolyn Newberry, Ruth Ar-nold, and Ella Ringstaff to their former positions in doctors'offices withinthe Clinch Valleyoutpatient clinic,and trans-ferring said employees to the hospital nursing service, be-cause of their having engaged in a strike,Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.2.By suspendingRuth Arnoldfor a week because of herparticipation in a strike and/or her failure to report for workin the hospital nursing serviceon February 15, 1973, pur-suant to adiscriminatorytransfer,Respondent has engagedin an unfair labor practice within the meaning of Section8(a)(3) and(1) of the Act.3.By advising its striking employeesthattheir employ-ment statuswould beterminatedif theydid not return toworkbefore a specified date,when replacements would behired,Respondent engaged in unfairlaborpractices withinthe meaning of Section 8(a)(1) of the Act.4.By refusing to submit to arbitration a grievance filedon behalf of the seven employees named above,Respondenthas engaged in unfair labor practices within the meaning ofSection 8(aX5) and(1) of the Act.THE REMEDYHavingfound thatthe seven striking clinic nurses werediscriminatorilydenied reinstatementto theirformer posi-tions in the clinic,I shall recommend that Respondent berequired forthwith to offerthem reinstatementto their for-mer positions,without loss of seniority or otherprivileges.At theoutset of the hearing, the questionwas raised whethereffective relief couldbe grantedin the absenceof the doc-tors as parties respondentin view ofRespondent's conten-tion that the hospitalwas unable to compelthe doctors toaccept assignmentof the sevennurses totheir offices. Thisquestionmay have beenrendered academicby the clearevidence and findingthat Respondentand the doctors con-stitute a single employer.At least intheir capacity as mem-bers of Respondent's executive committee,representativesof the doctorsare agents of Respondent and thus the part-nershipwould be bound byan order against Respondent,particularlyin view of thefact that the partnershiphas beennamedas a partyin interestfor the purposeof notice, in-cluding serviceof this Order.Becauseof thecloserelationshipbetween the partnershipand the hospitalcorporation, the presentOrder would bebindingon the doctorseven in the remote eventuality thatthey were inclinedto ignorethe policy ofthe Federal lawand attemptto compelnoncomplianceby the hospital cor-poration.SeeGoldenStateBottlingCompany v. N.L.R.B.,414 U.S. 168. The absence of themedical partnership as arespondentisnot a barrier to thepresent proceeding andOrder.Quality Motels of Colorado, Inc.,189 NLRB 332, 334,enfd. in part 462 F.2d 1375 (C.A. 10). And thepartnership's CLINCH VALLEY CLINIC HOSPITALabsence as a respondent will not preclude full enforcementof the present Order if there is not voluntary compliance.Progressive Cafeterias, Inc.,176 NLRB 83, 86, fn. 7.Except for Ruth Arnold, all the striking employees hereinvolved were offered reinstatement, although not to theiroriginal jobs, within 5 days after request. So far as appears,only employee Hale declined the proffered position in thehospital. Since the compensations was apparentlyat least asgood in the hospital as in the clinics, no backpay wouldappear due to the five LPN's who went to work by March11.Ruth Arnold, however, was "suspended" for a week andwas not offered employment until March 13, 1 week afterthe employees' unconditional offer to return to work. Ac-cordingly, it may be that some backpay is due her. There-fore, an appropriate backpay provision will be included,with the possibility of a supplemental proceeding if thebackpay obligation, if any, to Arnold cannot be amicablydisposed of.Since the nurses were entitledto reinstatement in theclinic, they were not required to accept jobs in the hospital.On the other hand, employees are required to mitigate dam-ages and refrain from wilful loss of earnings. Whether Haleunreasonably refused the hospital nursingassignment, thuswilfully incurringa loss of earnings,must be determined onthe basis of all the surrounding circumstances.N.L.R.B. v.Madison Courier, Inc.,472 F.2d 1307 (C.A.D.C.). Such ques-tion can best be determined in a supplemental proceeding.Accordingly, it will be recommended that the order containan appropriate provision for backpay to Hale (and to anyother of the nurses here involved who may have refusedassignmentto the hospital), with the amount of backpay, ifany, to be determined in a supplemental proceeding unlessitcan be decided amicably, with or without resort to thegrievance procedure and/or arbitration. As is customarilyprovided, backpay shall be computed in accordance withthe formula prescribed inF.W.Woolworth Company,90NLRB 289 (1950), and shall carry 6-percent per annuminterest inaccordance withIsis Plumbing & Heating Co.,138NLRB 716 (1962).As to all the unfair labor practices found, customarycease-and-desist and notice-posting requirementswill be in-cluded in the Order.Upon the basis of the entire record, and pursuant toSection10(c) of the Act, I hereby issue the following recom-mended:ORDER 21Respondent,Clinch Valley ClinicHospital,a Division ofBluefield Sanitarium,Inc., Richlands,Virginia,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Local 1199-W. Va., Na-tionalUnion of Hospital and Nursing Home Employees,AFL-CIO,affiliatedwith Retail,Wholesale DepartmentStore Union,AFL-CIO, or any other labor organization, bydiscriminatorily transferring or suspending any employee orby discriminating in any other manner in regard to hire andtenure of employment or any term or conditionof employ-ment.525(b)Advising or threatening employees that their employ-ment may be terminated if they engage in a strike.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Offer Gaynelle Hale, Betty Osborne, Gloria Regon,Louise Silcox, Carolyn Newberry, Ruth Arnold, and EllaRingstaff immediate and full reinstatement to their formerpositions (or, if any of those positions are no longer inexistence, to substantially equivalent positions in the medi-cal offices of the Clinch Valley out-patient clinic), withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings they mayhave suffered by reason of the discrimination against them,in the manner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, as well as all other records neces-sary to analyze and compute the amount of backpay dueunder the terms of this Order.(c)Post at its hospital and clinic in Richlands, Virginia,copies of the attached notice marked "Appendix." 22 Copiesof said notice, on forms provided by the Regional Directorfor Region 5, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 5, in writing,within 20 days from the date of the receipt of this Order,what steps Respondent has taken to comply herewith.21 In the event no exceptions are filed as provided by Sec.102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order,and all objections thereto shall be deemedwaived for all purposeszi In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which the parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we, Clinch Valley Clinic Hospital, a Division 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Bluefield Sanitarium, Inc., violated the National LaborRelations Act and has ordered us to post this notice. Weintend to abide by the following:The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any orall of these things.WE WILL NOT discourage membership in Local 1199-W, VA., National Union of Hospital and NursingHome Employees, AFL-CIO, affiliated with Retail,Wholesale Department Store Union, AFL-CIO, or anyother labor organization, by discriminating against anyof our employees in regard to hire and tenure of em-ployment or any term or condition of employment.WE WILL NOT threaten employees with termination oftheir employment if they engage in lawful strike activi-ty.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed in Section 7 of the Act.WE WILL offer Ruth Arnold, Gaynelle Hale, BettyJane Osborne, Caroline Newberry, Gloria Recon, EllaRingstaff, and Louise Silcox immediate and full rein-statement to their former positions as office nurses inthe outpatient clinic (or, if such positions no longerexist, to substantially equivalent positions in the clinic),without prejudice to their seniority or other rights orprivileges previously enjoyed by them, and WE WILLpay them backpay for anyloss of earningsthey mayhave suffered as a result of the strike on March 6, 1973(and for any loss suffered by Ruth Arnold as a resultof her suspension from employment), together with in-terest at the rate of 6 percent per annum.We assure all our employees that we will not do anythingthat interferes with these rights.DatedByCLINCH VALLEYCLINIC HOSPI-TAL,ADIVISION OF BLUEFIELDSANITARIUM, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board'sOffice,Federal Building,Rm 1019,Charles CenterBaltimore,Maryland 21201, Telephone301-962-2822.